DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 (5th para) should be changed to “each leaf spring element of the first plurality of leaf spring elements being connected the to housing and to the rotor such that each leaf spring element of the first plurality of leaf springs elements extends radially from the rotor to the housing” to add the missing word.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 recites the limitation "the can" in the second line of claim 15.  There is insufficient antecedent basis for this limitation in the claim. In the claim it is unclear how the can structurally relates to the other claimed structure.
It is suggested applicant amend claim 15 to resemble claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bax et al. (US20140259473, “Bax”) in view of Lo (GB2422251, “Lo”).
Re claim 1, Bax discloses a personal care cleaning device, comprising: 

a resonant drive actuator (figs 4 & 7-8, para [0025]-[0026], includes 74 & 76), comprising: 
a rotor 76 having a first moment of inertia Jr (figs 4-5 & 7-8, para [0024] & claim 1) and disposed within and extending through a stator 74 (figs 7-8, para [0025]), said stator 74 having a second moment of inertia Js (figs 4-5 & 7-8, para [0024] & claim 1) and disposed within said housing 72 (figs 7-8); 
a first spring element 88 having a first spring constant Krh (figs 4-5 & 7-8, para [0023] & [0026]), the first spring element 88 being connected to the housing 72 and to the rotor 76 such that the first spring element 88 extends radially from the rotor 76 to the housing 72 (fig 8, para [0026]) and is configured to elastically deform to permit the rotor 76 to rotate with respect to the housing 72 (figs 4 & 8, para [0023]-[0024] & [0026]; and 
a second plurality of leaf spring elements 86 having a second spring constant Ksh (fig 7, para [00] & [0025]), each leaf spring element 86 of the second plurality of leaf spring elements being connected to the housing 72 and to the stator 74 (figs 4-5 & 8, para [0025]), each leaf spring element 86 extending axially along at least a portion of the length of the stator 74 (fig 7, para [0025], 86 extends at least a small axial length along stator pins 86) and being configured to elastically deform to permit the stator 74 to rotate with respect to the housing 72 (figs 4-5 & 7, para [0023]-[0024]), 
wherein a ratio of the first and second spring constants Krh, Ksh is sufficiently similar to a ratio of the first and second moments of inertia Jr, Js such that there is 
Bax discloses claim 1 except for:
a first plurality of leaf spring elements; and
each leaf spring element of the first plurality of leaf spring elements being connected to the housing and to the rotor such that each leaf spring element of the first plurality of leaf springs elements extends radially from the rotor to the housing.
Lo discloses a first plurality of leaf spring elements 31, 32 (figs 1-6, pg 5, lns 36-37 & pg 6, lns 1-17, note: employing embodiment of figs 4-6 for rejection but is employed in a motor of figs 1-3); and 
each leaf spring element 31, 32 of the first plurality of leaf spring elements 31, 32 being connected to the housing 28 and to the rotor 20 such that each leaf spring element 31, 32 of the first plurality of leaf springs elements 31, 32 extends radially from the rotor 20 to the housing 28 (figs 4-6, pg 6, lns 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first spring element of Bax with a first plurality of leaf spring elements; and each leaf spring element of the first plurality of leaf spring elements being connected to the housing and to the rotor such that each leaf spring element of the first plurality of leaf springs elements extends radially from the rotor to the housing, as disclosed by Lo, in order to provide an antagonistic pair of spring, as taught by Lo (fig 6, pg 6, lns 19-25).
Re claim 2, Bax in view of Lo discloses claim 1 as discussed above. Bax further discloses a first portion of the rotor 76 extends beyond a first end of the stator 74 (figs 7-

    PNG
    media_image1.png
    413
    481
    media_image1.png
    Greyscale

Bax discloses claim 2 except for a first set of the first plurality of leaf spring elements are connected to the rotor at a point along the first portion of the rotor.
Lo discloses a first set of the first plurality of leaf spring elements 31, 32 (figs 2 & 6, 31 & 32 in a similar position as 19 in fig 2) are connected to the rotor 20 at a point along the first portion of the rotor 20 (figs 2 & 6, 1st portion right side of 20 in fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first plurality of spring elements of Bax in view of Lo so a first set of the first plurality of leaf spring elements are connected to the rotor at a point along the first portion of the rotor, as disclosed by Lo, in order to provide an antagonistic pair of spring, as taught by Lo (fig 6, pg 6, lns 19-25).
Re claim 4 Bax in view of Lo discloses claim 2 as discussed above. Bax is silent with respect to a ball bearing connecting the rotor to the housing, wherein the ball bearing engages with the rotor at a point along the second portion of the rotor and permits the rotor to rotate with respect to the housing.
Lo discloses a ball bearing connecting the rotor to the housing, wherein the ball bearing 24 (fig 2) engages with the rotor 20 at a point along the second portion of the rotor 20 (figs 1 & 6, 1st portion left side of 20 in fig 2) and permits the rotor 20 to rotate with respect to the housing 22 (fig 2, pg 4, lns 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure rotor of Bax in view of Lo with a ball bearing connecting the rotor to the housing, wherein the ball bearing engages with the rotor at a point along the second portion of the rotor and permits the rotor to rotate with respect to the housing, as disclosed by Lo, in order to rotationally support the rotor, as taught by Lo (fig 2, pg 4, lns 11-13).
Re claim 5, Bax in view of Lo discloses claim 1 as discussed above. Bax further discloses during operation, the rotor 76 is configured to rotate with respect to the housing 72 in a first angular direction (para [0023]), wherein the stator 74 is configured to rotate with respect to the housing 72 in a second angular direction (para [0023]), wherein the first angular direction is opposite the second angular direction (para [0023]).
Re claim 8, Bax in view of Lo discloses claim 1 as discussed above. Bax further discloses the housing 72 defines a ring disposed circumferentially about the stator 74 (figs 7-8 & below, ring is right side of 72 indicated below), wherein the first spring element 88 is connected to the ring & below).

    PNG
    media_image2.png
    238
    392
    media_image2.png
    Greyscale

Bax discloses claim 8 except for the first plurality of leaf spring elements are connected to the ring.
Lo discloses the first plurality of leaf spring elements 31, 32 are connected to the ring 28 (fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first plurality of leaf spring elements of Bax in view of Lo to be connected to the ring, as disclosed by Lo, in order to fix the springs to the housing, as taught by Lo (pg 6, lns 13-15).
Re claim 11, Bax discloses a vibration cancellation suspension, comprising: 
a first spring element 88 (fig 8, para [0026]) being connected to a rotor 76 of a resonant drive actuator (figs 4 & 7-8, para [0025]-[0026], includes 74 & 76; note: employing figs 7-8 for rejection but has same structure as disclosed generally in figs 4-6) and to a housing 72 (figs 4 & 7-8, para [0023] & [0025]), wherein the first spring element 88 retains the rotor 76 centrally within a stator 74 (figs 7-8, para [0025]) and permits, through elastic deformation of the first spring element 88, the rotor 76 to rotate with respect to the housing 72 (figs 7-8, para [0025]); and 
a second plurality of leaf spring elements 86 extending axially along at least a portion of the length of the stator 74 (fig 7, para [0025], 86 extends at least a small axial 
wherein the first spring element 88 and second plurality of leaf spring elements 86 are configured to flexibly suspend the rotor 76 and the stator 74 with respect to the housing 72 such that the rotor 76 and the stator 74 rotate in opposite angular directions, with respect to each other, during operation (figs 7-8, para [0023] & [0025]-[0026]).
Bax discloses claim 1 except for a first plurality of leaf spring elements.
Lo discloses a first plurality of leaf spring elements 31, 32 (figs 4-6, pg 5, lns 36-37 & pg 6, lns 1-17) being connected to the rotor 20 and to the housing 28 (figs 4-6, pg 6, lns 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first spring element of Bax with a first plurality of leaf spring elements being connected to the rotor and to the housing, as disclosed by Lo, in order to provide an antagonistic pair of spring, as taught by Lo (fig 6, pg 6, lns 19-25).
Re claim 12, Bax in view of Lo disclose claim 11 as discussed above. Bax further discloses a first portion of the rotor 76 extends beyond a first end of the stator 74 (figs 7-8 & above for claim 2) and a second portion of the rotor 76 extends beyond a second end the stator 74 (figs 7-8 & above for claim 2), wherein the first spring elements 88 is connected to the rotor 76 at a point along the first portion of the rotor 76 (figs 8 & above for claim 2).
a first set of the first plurality of leaf spring elements are connected to the rotor at a point along the first portion of the rotor.
Lo discloses a first set of the first plurality of leaf spring elements 31, 32 (figs 2 & 6, 31 & 32 in a similar position as 19 in fig 2) are connected to the rotor 20 at a point along the first portion of the rotor 20 (figs 2 & 6, 1st portion right side of 20 in fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first plurality of spring elements of Bax in view of Lo so a first set of the first plurality of leaf spring elements are connected to the rotor at a point along the first portion of the rotor, as disclosed by Lo, in order to provide an antagonistic pair of spring, as taught by Lo (fig 6, pg 6, lns 19-25).
Re claim 14 Bax in view of Lo discloses claim 12 as discussed above. Bax is silent with respect to a ball bearing connecting the rotor to the housing, wherein the ball bearing engages with the rotor at a point along the second portion of the rotor and permits the rotor to rotate with respect to the housing.
Lo discloses a ball bearing connecting the rotor to the housing, wherein the ball bearing 24 (fig 2) engages with the rotor 20 at a point along the second portion of the rotor 20 (figs 1 & 6, 1st portion left side of 20 in fig 2) and permits the rotor 20 to rotate with respect to the housing 22 (fig 2, pg 4, lns 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure rotor of Bax in view of Lo with a ball bearing connecting the rotor to the housing, wherein the ball bearing engages with the rotor at a point along the second portion of the rotor and permits the rotor to rotate with .

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bax in view of Lo and in further view of Bax (US20130207575, “Bax ‘575”).
Re claim 3 and 13, Bax in view of Lo disclose claims 2 and 12, respectively, as discussed above. Bax is silent with respect to a second set of the first plurality of leaf spring elements are connected to the rotor at a point along the second portion of the rotor.
Bax ‘575 discloses a second set of the first spring elements 68 are connected to the rotor 66 at a point along the second portion of the rotor 66 (fig 10, para [0032], 1st is 70, discloses 68 & 70 are same as shown in figs 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure rotor and the first plurality of leaf spring elements of Bax in view of Lo with a second set of the first plurality of leaf spring elements connected to the rotor at a point along the second portion of the rotor, as disclosed by Bax ‘575, in order to provide additional support for the rotor, as demonstrated by Bax ‘575 (fig 10).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The main reason for indicating claim 6 and its dependent claims 7 and 9-10 allowable is the inclusion of the limitations, inter alia, of:
“The personal care cleaning device (10) of claim 1, wherein the stator comprises: a can (40) defining an interior surface (78); and a plurality of magnets (44) disposed upon the interior surface of the can, wherein the plurality of magnets are grouped into a plurality of groups, wherein each leaf spring leaf of the second plurality of leaf spring elements (62) extends into the can through a portion of the interior surface between adjacent groups of the plurality of groups.”

    PNG
    media_image3.png
    707
    457
    media_image3.png
    Greyscale


Bax ‘473 does not specifically disclose the structure of the stator 74 and rotor 76 and does not disclose the second plurality of springs 86 extending between groups of magnets on the interior surface of a can. (fig 7).
Bax ‘948 discloses a can (figs 1-2b) with groups of magnets 14, 16, 18 and 20 (figs 2a-b, para [0011]), but does not disclose second plurality of springs extending between the groups of magnets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Krauss et al. (US7554225) discloses a stator and rotor supported by springs to the housing 12 (fig 10).
Wang (CN102111032) discloses leaf springs 61, 62 connecting the rotor 4 to the housing 2 (figs 1-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERIC JOHNSON/Examiner, Art Unit 2834